EXHIBIT 10.1

 

LICENSE AGREEMENT

 

THIS LICENSE AGREEMENT (“Agreement”), dated this 5TH day of December, 2016, by
and between COATES INTERNATIONAL, LTD., having its principal place of business
at Route 34 and Ridgewood Road, Wall Township, New Jersey 07719 USA (hereinafter
referred to as “Licensor”) and SECURE SUPPLIES SE Asia LLC, having its principal
place of business at 65 / 2 moo Soi Bangtao, 14 Cherng Talay Thalang Phuket
Thailand 83110, SECURE SUPPLIES HK LLC, having its principal place of business
at 3905 Two Exchange Square, 8 Connaught Place Central Hong Kong, SECURE SUPPLY
USA, having its principal place of business at 1000 N West St. Ste. 1501, City
of Wilmington, New Castle County, Delaware, 19801, USA and SECURE SUPPLIES
MEXICO LLC, 122- 15TH Street, #695, Delmar, California 92014, USA and their
subsidiaries (hereinafter collectively referred to as “Licensee”).

 

Exclusive distribution, use, lease and sale License for Hydrogen Powered CSRV
Engines and Power Generators for the countries and territories of the United
States of America, Canada and Mexico.

 

BACKGROUND

 

WHEREAS, Licensor owns and/or has the right to license certain Patent Rights and
Technical Information (as hereinafter defined) relating to Licensed Products
used (as hereinafter defined) in the design and construction of internal
combustion engines and power generators incorporating spherical rotary valves
(the “Coates Spherical Rotary Valve System”) (“CSRV”);

 

WHEREAS, Licensor desires to grant to Licensee certain rights under such Patent
Rights and Technical Information to distribute, use, sell and lease the Licensed
Products in the Countries and Territories (as hereinafter defined); and

 

WHEREAS, Licensee desires the rights to distribute, use, sell and lease the
Licensed Products in the Countries and Territories in accordance with the terms
and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the premises of the performance of the
undertakings herein, it is agreed by and between the parties hereto as follows:

 

ARTICLE I – DEFINITIONS

 

In this Agreement, including recitals:

 

1.1 “CSRV Valve System” shall mean a cylinder head or heads attached to an
internal combustion engine manufactured in accordance with the Patent Rights
and/or Technical Information of the CSRV System.

 

1.2 “CSRV Valve Seal” shall mean a valve seal for use with the CSRV Rotary Valve
Sphere in the CSRV System.

 



 

 

 

1.3 “CSRV Rotary Valve Sphere” shall mean a spherical rotary valve used in the
CSRV Valve System in accordance with the Technical Specifications.

 

1.4 “CSRV Components” shall mean the parts that when assembled comprise the
Licensed Product.

 

1.5 “Coates Co-Generation System” shall mean a device consisting of an Engine
linked to a Coates Generator.

 

1.6 “Dollars” and “$” shall mean the official currency of the Government of the
United States of America.

 

1.7 “Engine” or “Engines” shall mean all Coates internal combustion engine(s)
employing the CSRV System utilizing hydrogen as the fuel to operate.

 

1.8 “Field of Use” shall mean use of the Coates Co-Generation System as the
power source for the generation of electrical energy and/or for the power source
for compression, pumping, pressurization and distribution of any gas or fluids
for all applications, and/or for the power source and storage operations of
hydrogen.

 

1.9 “Generator” shall mean a Coates patented device, which produces electricity
having an engine as its power source.

 

1.10 “Improvement” shall mean any improvement, change or modification to the
Engines, Generators, Coates Co-Generation System, the CSRV System, the CSRV
Valve Seal and/or CSRV Rotary Valve System, which may be developed, created or
acquired by either party to this Agreement, but only to the extent that the same
comes within the scope of one or more claims in the Patent Rights.

 

1.11 “Licensed Product” shall mean the Coates Co-Generation System incorporating
the Engines, the Coates Generators, and any other CSRV Products, Patent Rights
and/or Technical Information in its design and manufacture incorporating the
components in Sections 1.1, 1.2, 1.3 and 1.4.

 

1.12 “Licensee” shall mean the Licensee and “Licensor” shall mean Licensor as
specified on the title page of this Agreement.

 

1.13 “Patent Rights” shall mean the patents and patent applications, as listed
in Appendix 1.13, and all patents which may be issued pursuant to such patent
applications, together with any continuations or continuations-in-part thereof,
and all patents issuing thereon or therefrom including reissues, patents of
addition and any registration or configuration patents corresponding thereto.

 

1.14 “Regulatory Approval” shall mean, with respect to the countries and
territories of the United States of America, Canada and Mexico and all
government approvals necessary for Licensee to use the Licensed Product.

 



  2

 

 

1.15 “Regulatory Authority” shall mean, with respect to the countries and
territories of the United States of America, Canada and Mexico and the
governmental authority responsible for granting Regulatory Approval.

 

1.16 “Technical Information” shall mean all information imparted by Licensor to
Licensee, together with all proprietary information, trade secrets, skills and
experience, recorded and unrecorded, accumulated from time to time during the
term of this Agreement, relating to a Licensed Product and all designs,
drawings, specifications, know-how and the like, owned by Licensor, insofar as
the same related to a Licensed Product.

 

1.17 “Technical Specifications” shall mean the specifications and performance
parameters developed by Licensor for the Licensed Product.

 

1.18 “Territory” shall mean the countries and territories of the United State of
America, Canada and Mexico.

 

ARTICLE II – LICENSE GRANTED

 

2.1 LICENSE GRANTED TO LICENSEE

 

Subject to the terms and conditions set forth herein, the Licensor grants an
Exclusive Distribution, Use, Sale and Leasing License for the countries and
territories of the United States of America, Canada and Mexico to distribute,
use, sell and lease the Licensed Product, manufactured by Licensor and sold and
supplied exclusively to Licensee for use of Hydrogen as its fuel. Falling within
the scope of the patent rights and/or technical specifications with the
territories and with respect to the Field of Use. This License will continue to
sustain its exclusivity provided the Licensee purchases a minimum of 10 MW of
products per year.

 

The Licensee shall be prohibited from manufacturing Coates Co-Generation
Systems, the Coates generators or engines, components thereof and any other CSRV
products.

 

As a condition of this License, the Licensee must purchase all CSRV products,
parts and components from Licensor and/or its assigns and from no other entity.

 

2.2 LIMITATION OF LICENSES GRANTED

 

Licensee shall have no right to manufacture or sublicense the Licensed Product
or components of the Licensed Product, the Patent Rights and/or Technical
Information.

 

2.3 IMPROVEMENTS

 

If Licensee has heretofore brought about or shall hereafter during the term of
this Agreement or within two (2) years after the expiration of this Agreement
bring about any Improvement on the Licensed Product, Licensee shall promptly
disclose such Improvement to Licensor. If such Improvement is approved for
patent, Licensor shall have the first option within the time prescribed by law
to file a patent application thereon in Licensor’s name. The expense of filing,
securing and maintaining patent protection on such Improvements shall be borne
by Licensor and the Licensee will have a royalty-free license to use them. If
Licensor shall elect not to file any such patent application, then Licensee
shall have the option to do so in its own name and at its own expense.

 

Licensee agrees to grant and hereby grants to Licensor an exclusive,
royalty-free license together with the right to grant sublicenses to other
licensees under each of said patent applications and any patents issuing as set
forth in this Section.

 

2.4 PATENT MARKINGS

 

Licensee shall not alter, remove, obscure or cover patent markings or any other
writing or printed words identifying Licensor as owner of the pertinent patents
and/or patent applications.

 



  3

 

 

ARTICLE III – TECHNICAL COOPERATION AND APPROVALS

 

3.1 TECHNICAL COOPERATION

 

Other than for existing Coates CSRV products, should Licensee request that
Licensor design and develop any new Coates CSRV applications, such technical
assistance will be performed pursuant to the terms of a separate engineering
contract between the parties.

 

3.2 REGULATORY APPROVALS

 

For the full term of this Agreement, Licensee assumes complete responsibility,
at Licensee’s sole cost and expense, for obtaining Regulatory Approval, where
required, from appropriate governing Regulatory Authorities, for the use of
Licensed Products.

 

Licensor agrees to provide Licensee with all reasonable assistance and
cooperation in the preparation and submission of any application for Regulatory
Approval.

 

ARTICLE IV – CONFIDENTIAL INFORMATION

 

4.1 Licensee shall use Technical information and Technical Specifications
obtained heretofore or hereafter from Licensor for the sole purpose of using
Licensed Product under this Agreement.

 

4.2 Licensee agrees to hold in confidence any and all Technical Information and
Technical Specifications disclosed, directly or indirectly, to Licensee by
Licensor under this Agreement except that such obligation does not extend to:
(a) Technical Information and Technical Specifications which at the time of
disclosure are in the public domain; (b) Technical Information and Technical
Specifications which after disclosure is published or otherwise becomes part of
the public domain through no fault of the Licensee (but only after, and only to
the extent that, it is published or otherwise becomes part of the public
domain); (c) Technical Information which Licensee can prove was in its
possession (as evidenced by Licensee’s written records) at the time of
disclosure and was not acquired, directly or indirectly from Licensor or from a
third party under an obligation of confidence; and (d) Technical Information and
Technical Specification which Licensee can prove was received by it (as
evidenced by Licensee’s written records) after the time of disclosure hereunder
from a third party who did not require Licensee to hold it in confidence and who
did not acquire it, directly or indirectly, from Licensor under an obligation of
confidence.

 

4.3 Licensee agrees, upon request by Licensor, to obtain from its officers,
employees, agents and other persons having access to Confidential Information, a
duly binding agreement to maintain such information in confidence, each such
agreement must be in a form reasonably acceptable to Licensor.

 



  4

 

 

ARTICLE V – PAYMENTS

EXCLUSIVE LICENSE FEE

 

This Distribution, Use, Sale and Lease Exclusive License fee is $75,000,000 USD
(Seventy Five Million US Dollars).

 

Based on the size of this project and order presented to the Company and the
vast potential expansion of hydrogen applications, Company management has agree
to forgive the exclusive license fee of $75,000,000 USD and work with Secure
Supplies HK LLC to move this project forward in an expedited fashion.

 

5.1 PAYMENTS AND ROYALTIES

 

Upon execution of this agreement, the Licensee shall pay a one-time fee of
$1,000,000 USD to Licensor.

 

A royalty of $50 USD will be paid per engine or gen set sold to Licensee, to the
Coates Trust regardless of the size or type of CSRV engine.

 

Licensor shall proceed with the process of modifying of a 100 to 150 KW CSRV gen
set to demonstrate the successful operation of Secure Supply HK LLC HH2 Gas POD
and Injection Ignition system for commercial use.

 

Licensee shall deliver one 6-cylinder fuel injection system and one gas POD for
testing and demonstration for scale up to CSRVv12 and CSRVv16 1 mw to 5 mw
Models.

 

5.2 Sublicensing.

 

No Sublicense will be sold without the written permission from Licensor and must
be executed by Licensor. 50% of Sublicense Fee shall be paid to Licensor. Any
Sublicense must be executed by Licensor and Licensee.

 

5.3 CSRV PRODUCT PAYMENTS

 

A 50% down payment on all CSRV products shall be paid to the Licensor with each
order presented. The balance due on each order shall be paid at the time the
order has been staged for delivery from Licensor’s manufacturing plant.

 



  5

 

 

ARTICLE VI – PATENT ENFORCEMENT

 

6.1 Licensee shall immediately inform Licensor of any actual or potential
infringement of the Patent Rights by Licensee or any third party, which may come
to Licensee’s attention. It shall be the responsibility of the Licensor at its
own expense and solely at Licensor’s discretion (which shall not be obligated to
exercise) to terminate any such potential actual infringement of any of the
Patent Rights. If Licensor shall elect not to pursue, Licensee may at its sole
cost and expense, and with Licensor’s approval, take such action to terminate
such infringement and Licensor agrees to reasonably cooperate with Licensee in
pursuing such action.

 

ARTICLE VII – REPRESENTATIONS

 

7.1 Licensor represents and warrants as follows:

 

(a) Licensor is a duly organized, validly existing Delaware corporation and the
corporate charter of the Licensee has never been revoked or suspended.

 

(b) All Technical Information delivered prior to the date of execution hereon
has been, and all Technical Information delivered hereafter will be, to the best
of Licensor’s knowledge, substantially accurate and complete with respect to
material matters.

 

(c) Licensor is the rightful owner of the Patent Rights and has the exclusive
right to license all of the Patent Rights.

 

(d) Licensor has the power and authority to execute, deliver and perform its
obligations under this Agreement, and neither the execution nor delivery of this
Agreement or the performance of its obligations hereunder will constitute a
breach of the terms or provisions of any contract or agreement to which it is a
party.

 

7.2 Licensee represents and warrants as follows:

 

(a) Licensee is a duly organized, validly existing corporation in USA and the
corporate charter of the Licensee has never been revoked or suspended.

 

(b) Licensee has the power and authority to execute, deliver and perform its
obligations under this Agreement and neither the execution nor the delivery of
this Agreement nor the performance of its obligations hereunder will constitute
a breach of the terms or provisions of any contract or agreement to which it is
a party.

 



  6

 

 

(c) Licensee has the financial capability to pay the consideration that is
required by Article V, noting Coates company management has agreed to forgive
the exclusive license fee of $75,000,000 USD replaced by a royalty fee of $50
USD, that will be paid per engine or gen set sold to Licensee, to the Coates
Trust regardless of the size or type of CSRV engine.

 

7.3 OBLIGATIONS OF LICENSEE – Licensee will use its best efforts to:

 

(a) Execute all such tasks as may be necessary to bring about the speedy use of
Licensed Products consistent with good business practice; and

 

(b) Ensure that all steps within its power are undertaken with all reasonable
speed to ensure that the Licensed Products comply with relevant governmental
regulations in the Field of Use in the Territory.

 

7.4 LIMITATION OF LICENSOR’S WARRANTIES:

 

(a) Nothing contained in this Agreement shall be construed as a warranty or
representation by Licensor as to the validity or scope of any patent including
the Patent Rights. Furthermore, no warranty or representation is made by
Licensor that the use by Licensee of Licensed Products will be free of
infringement of any patent or other rights of persons not a party hereto.
Licensor shall not be obliged to defend, indemnify or hold Licensee harmless
against suit, claim, demand or action based on actual or alleged infringement of
any patent or other rights belonging to a person or entity not a party to this
Agreement. Any such suit, claim, demand or action based on actual or alleged
infringement by Licensee shall not relieve Licensee from its performance of its
obligations hereunder.

 

(b) Licensor makes no representations, extends no warranties of any kind,
express or implied, and assumes no responsibility whatsoever with respect to the
use by Licensee or its vendors of products incorporating, or made by use of,
Licensed Products, Patent rights and/or Technical Information furnished under
this Agreement.

 

7.5 INDEMNIFICATION BY LICENSEE AND INSURANCE

 

Licensee shall indemnify and hold Licensor harmless from and against any and all
expenses including attorney’s fees, claims, demands, liabilities or money
judgments for death or bodily injury arising from the use of the Licensed
Product by Licensee. Licensee shall give Licensor notice as soon as practicable
of any claim or action to which the foregoing provision applies. Licensor shall
have the right, but not the obligation, to participate in any compromise,
settlement or defense of any such claim or action.

 

7.6 MUTUAL INDEMNITIES

 

Each of the parties hereto shall indemnify and save harmless the other of, from
and against any losses, damages and costs (including legal fees and expenses)
which the other may suffer or incur by reason of a breach of this Agreement.

 



  7

 

 

7.7 INSURANCE

 

Insurance shall be purchased by Licensee or Sublicensee immediately when CSRV
products are sold to any customers anywhere in the world. The insurance shall
cover the origin of where the CSRV products are sold and placed; the insurance
amount shall be determined by the amount of CSRV products sold and placed.
Licensor bears no responsibility and is held harmless in the use and sale of
CSRV products manufactured and sold anywhere in the world.

 

ARTICLE VIII – DURATION AND TERMINATION

 

8.1 Subject to the provisions of Section 8.4 hereof, all rights and obligations
under this Agreement shall expire upon the expiration of the last to expire
patent of the patent Rights and any Improvement Patents added thereto.

 

8.2 If either Licensee or the Licensor commits a material breach of any
provision of this Agreement, and such breach is not cured within thirty (30)
days after the date on which notice of breach is sent to the breaching party,
the non-breaching party shall have the right to request to terminate this
Agreement. If the breaching party disagrees with the request of termination,
such request of termination shall be taken to a mutually agreeable juristic for
binding arbitration (Refer to ARTICLE XIV) except that if the breach is related
to the failure of the Licensee to pay any sum that is due to Licensor and such
breach is not cured within thirty (30) days of the date on which payment was
due, then Licensor shall have the right, without notice to Licensee, to pursue
its claims in the state or federal courts in the State of New Jersey having
jurisdiction, or alternatively, to terminate this Agreement.

 

8.3 This Agreement shall terminate effective immediately upon:

 

(a) The filing by Licensee of an involuntary petition in bankruptcy, the entry
of a decree or order by a court agency or supervisory authority having
jurisdiction in the premises for the appointment of a conservatory, receiver,
trustee in bankruptcy or liquidation for Licensee in any insolvency,
readjustment of debt, marshaling of assets and liabilities, bankruptcy or
similar proceedings, or the winding up or liquidation of its affairs, and the
continuance of any such petition, decree or order undismissed or unstated and in
effect for a period of sixty (60) consecutive days; or

 

(b) The consent by Licensee to the appointment of a conservator, receiver,
trustee in bankruptcy or liquidation in any solvency, readjustment of debt,
marshaling of assets and liabilities, bankruptcy or similar proceedings of or
relating to Licensees, or relating to substantially all of its property, or if
Licensee shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable insolvency,
reorganization, or bankruptcy statute, make an assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; or

 



  8

 

 

8.4 Termination shall not release either Licensee or Licensor from any
obligation arising prior to such termination or any requirement pursuant to
ARTICLE IV, V and Sections 7.3, 7.5, 7.6, 7.7 and 17.2 of this Agreement.

 

8.5 In the event of any termination of this Agreement, other than because of
Licensee’s default, Licensee shall be entitled to use Licensed Products for
which commitments to customers have been made at the time of such termination.

 

8.6 Any termination of this Agreement shall be without prejudice as to any
obligation of either party to the other accruing prior to or at such
termination. Applicable royalties shall be payable under Section 5.2 of ARTICLE
V with respect to income from the use of all Licensed Products which were
manufactured or were in the course of manufacture prior to such termination.

 

ARTICLE IX – WAIVER

 

9.1 No provision of this Agreement shall be deemed to have been modified by any
act of either party, its agents or employees, or by the failure to object to any
act of the other party which may be inconsistent herewith, or otherwise, except
by a subsequent agreement in writing signed by both parties. No waiver of a
breach committed by either party in one instance shall constitute a waiver or a
license to commit or continue breaches in other or like instances.

 

ARTICLE X – LIMITATIONS OF RIGHTS AND AUTHORITY

 

10.1 No right or title whatsoever in the Patent Rights or Technical Information
is granted by Licensor to Licensee, or shall be taken or assumed by Licensee,
except as is specifically set forth or granted in this Agreement.

 

10.2 Neither party shall in any respect whatsoever be taken to be the agent or
representative of the other party and neither party shall have any authority to
assume any obligation for the other party or to commit or bind the other party
in any way.

 

10.3 Neither party shall at any time heretofore or hereafter publicly state or
imply that the terms and conditions specified herein, or that the relationships
between Licensor and Licensee, are in any way different from those specifically
set forth in this Agreement. If requested by one party, the other party shall
promptly supply copies of all public statements and of all promotional material
relating to this Agreement and to Licensed Products.

 

ARTICLE XI – FORCE MAJEURE

 

11.1 Neither party shall be liable for failure to perform or delay in performing
obligations set forth in this Agreement and Licensor and Licensee shall not be
deemed in breach of their obligations, if, to the extent and for so long as such
failure or delay in breach is due to natural disaster or cause reasonably beyond
the control of that party. If a party desires to invoke this Article it shall
notify the other promptly of such desire and shall use reasonable efforts to
resume performance of its obligations as soon as reasonably possible. However,
if performance by a party becomes impossible for more than twelve (12)
consecutive months by reason thereof, this Agreement may be terminated by either
party giving thirty (30) days written notice upon consensus.

 



  9

 

 

ARTICLE XII – INJUNCTIVE RELIEF FOR BREACH: SEVERABILITY AND ENFORCEABILITY

 

12.1 The parties agree that a party may not be adequately compensated by damaged
at law for a breach or threatened breach by the other party of any of the
provisions of this Agreement, and that the other party shall be entitled to
injunctive relief and specific performance in connection therewith, in addition
to all other remedies.

 

12.2 Each of the covenants contained in this Agreement shall be construed as
separate covenants, and if any court shall finally determine that any such
covenants are too broad as the area, activity or time set forth therein, said
area, activity or time shall be deemed reduced to whatever extent the court
deems reasonable and such covenants shall be enforced as to such reduced area,
activity or time, without limiting the scope or enforceability of the remaining
provisions of those sections.

 

12.3 If any provision of this Agreement is declared invalid by a court of last
resort or by any court from the decision of which an appeal is not taken within
the time provided by law, then and in such an event, this Agreement will be
deemed to have been terminated only as to the portion thereof which related to
the provision invalidated by that judicial decision, but this Agreement, in all
other respects, will remain in force.

 

12.4 It is specifically agreed that no provision that is in any manner violates
the antitrust laws of The United States of America as now or hereafter enacted
or construed, is intended or will be considered to be incorporated into this
Agreement or will be binding upon the parties.

 

ARTICLE XIII – LIMITATIONS OF ASSIGNMENT OF LICENSEE

 

13.1 The rights, duties and privileges of the parties hereunder shall not be
transferred or assigned, either in whole or in part.

 

ARTICLE XIV – GOVERNING LAW / JURISDICTION

 

14.1 This Agreement shall be governed by and construed and enforced in
accordance with the laws of The United States of America as to patents only and
in all other respects with the laws of the State of New Jersey. Each party
hereby submits to the jurisdiction of the state or federal courts in the State
of New Jersey in the event of any claims arising under this Agreement.

 



  10

 

 

ARTICLE XV – ENTIRE AGREEMENT

 

15.1 This Agreement sets forth the entire agreement and understanding by and
between Licensor and Licensee as to the subject matter hereof and it supersedes
all documents, verbal consents and understandings made before the execution of
this Agreement and none of the terms of this Agreement shall be amended or
modified except in written document signed by Licensor and Licensee.

 

15.2 In the event of an inconsistency between any terms of this Agreement and
any translation thereof into another language, the English language version
shall control.

 

15.3 Should any portion of this Agreement be declared null and void, the
remainder of this Agreement shall remain in full force and effect.

 

ARTICLE XVI – NOTICES

 

16.1 Any notice, consent or approval required under this Agreement shall be in
English in writing, and shall be delivered to the following addresses (a)
personally by hand, (b) by Certified Mail, postage prepaid, with return receipt
requested, or (c) by telefax, confirmed by Certified Mail.

 

If to the Licensor:

 

Coates International, Ltd.

2100 Highway 34 and Ridgewood Road

Wall Township, NJ 07719

 

If to the Licensee:

 

Secure Supplies SE Asia LLC

65 / 2 moo Soi Bangtao

14 Cherng Talay Thalang

Phuket Thailand 83110 danieldonatelli1@gmail.com

Mb+ 66 83 647 3443 www.securesupplies.biz

 

All notices shall be deemed effective upon the date delivered. If either party
desires to change the address to which notice is sent to such party, it shall so
notify the other party in writing in accordance with the foregoing.

 

ARTICLE XVII – MISCELLANEOUS

 

17.1 HEADINGS AND REFERENCES

 

Headings in this Agreement are included herein for ease of reference only and
have no legal effect. References herein to Sections or Attachments are to
Sections and Attachments to this Agreement, unless expressly stated otherwise.

 

17.2 RESTRICTION ON DISCLOSURE OF TERMS AND PROVISIONS

 

(a) This Agreement shall be distributed solely to: (I) Those personnel of
Licensor and Licensee who shall have a need to know its contents; (II) those
persons whose knowledge of its contents will facilitate performance of the
obligations of the parties under this Agreement; (III) those persons, if any,
whose knowledge of its contents is essential in order to permit Licensee or
Licensor to place or maintain or secure benefits under policies of insurance;
and (IV) as may be required by law, regulation or judicial order.

 

(b) In the event disclosure is required by law, regulation or judicial order,
the disclosing party shall request that any disclosure be kept secret and shall
attempt to minimize disclosure of the financial terms of this Agreement. Any
party may publicly announce the existence of this Agreement the manner in which
the parties shall operate, and the areas of responsibility of each party. Except
as legally required, no party may disclose the amount of payments or royalty
rates without the consent of the other party. The parties will consult with each
other prior to any press release to this Agreement. Notwithstanding the
foregoing, Licensee hereby, acknowledges its understanding that Licensor is
required to file a copy of this License Agreement with the U.S. Securities and
Exchange Commission within four days after it is executed.

 



  11

 

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
as of the date first above written in duplicate by their duly-authorized
representatives.Form

 

Distribution, use, lease and sale License for Coates CSRV Products in the
countries and territories of the United States of America, Canada and Mexico or
as approved by Coates International in writing.

 

ATTEST:   COATES INTERNATIONAL, LTD.       /s/ Kathy Restivo   /s/ George J.
Coates Kathy Restivo   George J. Coates, President and CEO       ATTEST:  
SECURE SUPPLIES HK LLC (Parent)         /s/ Supannee Saentaveesuk   By: /s/
Daniel Donatelli       Daniel Donatelli, President and CEO         ATTEST:    
SECURE SUPPLIES SE ASIA LLC         /s/ Supannee Saentaveesuk   By: /s/ Daniel
Donatelli       Daniel Donatelli, CEO         ATTEST:     SECURE SUPPLY USA LLX
        /s/ Supannee Saentaveesuk   By: /s/ Daniel Donatelli       Daniel
Donatelli, CEO         ATTEST:     SECURE SUPPLIES MEXICO LLC         /s/
Supannee Saentaveesuk   By: /s/ Daniel Donatelli       Daniel Donatelli

 

  12

 

 



Appendix 1.13

Patents

 

U.S. Patent 4,944,261, issued July 31, 1990,  "Spherical Rotary Valve Assembly
for an Internal Combustion Engine"   U.S. Patent 4,953,527, issued September 4,
1990,  "Spherical Rotary Valve Assembly for an Internal Combustion Engine"  
U.S. Patent 4,976,232, issued December 11, 1990,  "Valve Seal for Rotary Valve
Engine"   U.S. Patent 4,989,558, issued February 5, 1991,  "Spherical Rotary
Valve Assembly for an Internal Combustion Engine   U.S. Patent 4,989,576, issued
February 5, 1991,  "Internal Combustion Engine"   U.S. Patent 5,048,979, issued
September 17, 1991,  "Self Adjusting Wheel Bearing Assembly"   U.S. Patent
5,109,814, issued May 5, 1992,  "Spherical Valve"   U.S. Patent 5,361,739,
issued November 8, 1994,  "Spherical Rotary Valve Assembly for use in Rotary
Valve Internal Combustion Engine"   U.S. Patent 5,601,405, issued February 11,
1997,  "Valve Apparatus for Steam Turbines"   U.S. Patent 6,293,098B1, issued
September, 25, 2001,  "Methods and Apparatus for Joining Pressurized Exhaust
Manifold Sections"   U.S. Patent 6,308,676B1, issued October 30, 2001 "Cooling
System for Rotary Valve Engine"   U.S. Patent 6,666,458B2, issued December 23,
2003, "Valve Seal for Rotary Engine"   U.S. Patent 6,668,785B1, issued December
30, 2003,  "Piston Head for Internal Combustion Engine"   U.S. Patent
6,718,933B1, issued April 13, 2004,  "Valve Seal for Rotary Valve Engine"   U.S.
Patent 6,779,504B2, issued August 24, 2004,  "Spherical Rotary Intake Valve for
Engine Assembly"   U.S. Patent 6, 779,925B2, issued August 24, 2004,  "Bearing
Assembly"   U.S. Patent 6,789,516, issued September 14, 2004.  "Rotary Valve &
Valve Seal Assembly for Rotary Valve Engine having Hemispherical Combustion
Chambers"   U.S. Patent 6,880,511B1, issued April 19, 2005,  "Seal Pressure
Regulator" 

 

***** Please note this will include all Worldwide Patents for Secure Supplies
LLC and Secure Supplies Subsidiaries to Use, which some are Not Listed.

 

 





 

  